Citation Nr: 1047676	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-20 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1946 to May 1953.    

In August 2010, the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for blindness in the right eye 
and reopened and remanded a claim for service connection for a 
back disability to the Department of Veterans Affairs (VA) 
Regional Office in San Juan, Puerto Rico (RO) for a nexus 
opinion.  

A VA evaluation with nexus opinion was obtained in September 
2010.  Consequently, there has been substantial compliance with 
the August 2010 remand instructions.  Stegall v. West, 11 Vet. 
App. 268 (1998) (Holding that a remand by the Court or the Board 
confers on the Veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders); see Dyment v. West, 
13 Vet. App. 141 (1999) (Holding that remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where there was 
substantial compliance with remand directives). 


FINDINGS OF FACT

1.  The Veteran was awarded the Parachute Badge in service.  

2.  There is a January 1969 statement in support of the claim 
from a First Sergeant of the Veteran's Regiment.

3.  A September 2010 VA nexus medical opinion concludes that the 
Veteran's current low back disability is etiologically related to 
service.

4.  The Veteran' s current low back disability is causally 
related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for low 
back disability have been met.  38 U.S.C.A.§§ 1110, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for back disability due to 
service.  Having carefully considered the claim in light of the 
record and the applicable law, the Board finds that the Veteran 
currently has a low back disability that is causally related to 
service.  Consequently, the claim will be granted.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Moreover, in the case of 
arthritis, service connection may be granted if such disorder is 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

According to the Veteran's Defense Department (DD) Form 214, 
Report of Separation from the Armed Forces of the United States, 
he was with Company "D," the 511th Airborne Infantry Regiment 
and had been awarded the Parachute Badge.  

Service treatment records for October 1951 reveal that the 
Veteran injured right posterior ribs 10-11 two weeks earlier 
while parachute jumping; he had continued to complain of pain 
with movement.  Although x-rays were suppose to be taken of the 
posterior right lower ribs, the October 1951 x-ray report notes 
that examination of the left lower ribs did not reveal any 
evidence of fracture.  The Veteran's spine was reported to be 
normal on discharge medical evaluation in May 1953.  

According to a January 1969 statement from E.E.M., he was First 
Sergeant of Company D, 511th Airborne Infantry Regiment, at Fort 
Campbell, Kentucky, "during the period August 1950 and July 
1951," while the Veteran was a Platoon Sergeant.  It was noted 
that the Veteran injured his back during a night parachute jump 
while on detached service as an instructor at the 11th Airborne 
Division Jump Master School on or about October 1951.  The 
Veteran did not return to full duty for several weeks and 
complained to EEM of back pain on many occasions.

The Veteran complained on VA special orthopedic evaluation in 
January 1974 of recurrent back pain that began when he strained 
his back in a parachute jump in June 1951, which resulted in 
light duty for a number of weeks.  Physical examination did not 
reveal any tension or spasm; he had fairly full range of motion 
of the spine but felt some discomfort in the lower back on 
forward and lateral bending.  He had normal reflexes and 
sensorium.  The diagnosis was residuals of a back injury.  

Private treatment records from January 1985 to February 2009 
include complaints of back pain; although the date of this report 
is unclear, it appears to be dated in 1994.  

In response to the August 2010 Board remand, a compensation and 
pension evaluation of the spine, which included review of the 
claims file, was conducted in September 2010.  The Veteran said 
that he was a United States Army Paratrooper and an instructor at 
a Jump School in service, with 103 total parachute jumps.  He 
incurred back strain as the result of an injury to his back in a 
jump in service.  He said that his back pain had gotten 
progressively worse since service.  Physical examination revealed 
limitation of motion of the thoracolumbar spine with objective 
evidence of pain.  X-rays of the lumbosacral spine revealed 
moderate to severe multilevel degenerative disc disease.  It was 
noted that the Veteran had worked as an automobile body mechanic 
and had retired from work in 1990.  The diagnosis was 
degenerative disc disease of the lumbosacral spine with residual 
pain, weakness, and limited mobility.  It was the examiner's 
opinion, based on a review of the file, examination of the 
Veteran, the Veteran's job description as a trainer for parachute 
jumping, the January 1969 buddy statement, and the examiner's 
expertise, that the Veteran's current degenerative arthritis of 
the low back was at least as likely as not causally related to 
his service injury.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The Veteran asserts that he currently has a low back disability 
as a result of his in-service injury.  Although the Veteran, as a 
layman, is not competent to provide evidence requiring medical 
knowledge and training, such as a diagnosis or an etiological 
opinion, he is competent to provide evidence of his observable 
symptoms, such as the occurrence of a back injury.  See Rucker v. 
Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  See also 38 C.F.R. § 3.159(a)(2); Buchanan 
v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating 
the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence).

There is medical evidence in service that the Veteran injured his 
right posterior ribs in October 1951 while parachute jumping.  
The Veteran has complained periodically since service that his 
low back has continued to bother him since service.  There is 
also a buddy statement on file in support of the Veteran's claim 
for service connection for low back disability from someone who 
served with the Veteran.  Finally, there is a favorable VA nexus 
opinion in September 2010 based on a review of the file, 
examination of the Veteran, the Veteran's job description as a 
trainer for parachute jumping, the January 1969 buddy statement, 
and the examiner's expertise.  The Board also notes that there is 
no other medical opinion of record that directly contradicts the 
examiner's findings.

The Board finds the Veteran's contentions as to his service 
injury and subsequent back problems competent and credible and 
finds that the probative evidence in this case is in favor of the 
claim and warrants service connection for a low back disability.  

As the Board is granting the issue on appeal, no discussion of 
VA's duty to notify and assist is necessary.


ORDER

Service connection for low back disability is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


